


EXHIBIT 10.13

 

--------------------------------------------------------------------------------

 

TRANSFER AND SALE AGREEMENT

 

by and between

 

HARLEY-DAVIDSON CREDIT CORP.,

as Seller

 

and

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

 

as Purchaser

 

Dated as of April 1, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITION

 

 

SECTION 1.01.

GENERAL.

 

 

 

ARTICLE II  TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

 

 

SECTION 2.01.

CLOSING.

 

SECTION 2.02.

CONDITIONS TO THE CLOSING.

 

SECTION 2.03.

ASSIGNMENT OF AGREEMENT.

 

SECTION 2.04.

SUBSEQUENT CONTRACTS.

 

 

 

ARTICLE III  REPRESENTATIONS AND WARRANTIES

 

 

SECTION 3.01.

REPRESENTATIONS AND WARRANTIES REGARDING SELLER.

 

SECTION 3.02.

REPRESENTATIONS AND WARRANTIES REGARDING EACH CONTRACT.

 

SECTION 3.03.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACTS IN THE AGGREGATE.

 

SECTION 3.04.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACT FILES.

 

 

 

ARTICLE IV  PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

 

SECTION 4.01.

CUSTODY OF CONTRACTS.

 

SECTION 4.02.

FILING.

 

SECTION 4.03.

NAME CHANGE OR RELOCATION.

 

SECTION 4.04.

COSTS AND EXPENSES

 

SECTION 4.05

SALE TREATMENT

 

SECTION 4.06

SEPARATENESS FROM TRUST DEPOSITOR

 

 

 

ARTICLE V  REMEDIES UPON MISREPRESENTATION

 

 

SECTION 5.01.

REPURCHASES OF CONTRACTS FOR BREACH OF REPRESENTATIONS AND WARRANTIES.

 

SECTION 5.02.

SELLER’S REPURCHASE OPTION.

 

 

 

ARTICLE VI  INDEMNITIES

 

 

SECTION 6.01.

SELLER INDEMNIFICATION.

 

SECTION 6.02.

LIABILITIES TO OBLIGORS.

 

SECTION 6.03.

TAX INDEMNIFICATION

 

SECTION 6.04.

OPERATION OF INDEMNITIES.

 

 

 

ARTICLE VII  MISCELLANEOUS

 

 

SECTION 7.01.

PROHIBITED TRANSACTIONS WITH RESPECT TO THE TRUST

 

SECTION 7.02.

MERGER OR CONSOLIDATION.

 

SECTION 7.03.

TERMINATION.

 

SECTION 7.04.

ASSIGNMENT OR DELEGATION BY SELLER.

 

SECTION 7.05.

AMENDMENT.

 

SECTION 7.06.

NOTICES.

 

SECTION 7.07.

MERGER AND INTEGRATION.

 

SECTION 7.08.

HEADINGS.

 

SECTION 7.09.

GOVERNING LAW.

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Assignment

Exhibit B

 

Form of Officer’s Certificate

Exhibit C

 

Form of Subsequent Purchase Agreement

 

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT, dated as of April 1, 2002, is made by and between
Harley-Davidson Credit Corp., a Nevada corporation, as seller hereunder
(together with its successors and assigns “Harley-Davidson Credit” or “Seller”),
and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (together with its successors and assigns
“Trust Depositor”), as purchaser hereunder.

 

WHEREAS, in the regular course of its business, Seller purchases and services
motorcycle conditional sales contracts from Harley-Davidson motorcycle
retailers, each of which contracts provides for installment payment obligations
by or on behalf of the retailer’s customer/purchaser and grants a security
interest in the related motorcycle in order to secure such obligations;

 

WHEREAS, Seller and Trust Depositor wish to set forth the terms and conditions
pursuant to which Trust Depositor will acquire from time to time the “Contract
Assets,” as hereinafter defined; and

 

WHEREAS, Trust Depositor intends concurrently with its purchases from time to
time of Contract Assets hereunder to convey all right, title and interest in
such Contract Assets to Harley-Davidson Motorcycle Trust 2002-1 (the “Trust”)
pursuant to the Sale and Servicing Agreement dated as of April 1, 2002 by and
among Trust Depositor, Harley-Davidson Credit, as Servicer, Harley-Davidson
Motorcycle Trust 2002-1, as issuer (the “Issuer”) and BNY Midwest Trust Company,
as Indenture Trustee (as amended, supplemented or otherwise modified from time
to time, the “Sale and Servicing Agreement”), executed concurrently herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, Seller and Trust Depositor agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.   General.      Unless otherwise defined in this Agreement,
capitalized terms used herein (including in the preamble above) shall have the
meanings assigned to them in the Sale and Servicing Agreement.

 

ARTICLE II

 

TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

 

Section 2.01.   Closing.      Subject to and upon the terms and conditions set
forth in this Agreement, Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to Trust Depositor, in consideration of Trust Depositor’s
payment of $380,941,785.63 in cash as the purchase price therefor, (i) all the
right, title and interest of Seller in and to the Initial Contracts listed on
the initial List of Contracts in effect on the Closing Date (including, without
limitation,

 

1

--------------------------------------------------------------------------------


 

all security interests and all rights to receive payments which are collected
pursuant thereto on or after the Initial Cutoff Date, including any liquidation
proceeds therefrom, but excluding any rights to receive payments which were
collected pursuant thereto prior to the Initial Cutoff Date), (ii) all rights of
Seller under any physical damage or other individual insurance policy (including
a “forced placed” policy, if any) or any debt cancellation agreement relating to
any such Contract, an Obligor or a Motorcycle securing such Contract, (iii) all
security interests in each such Motorcycle, (iv) all documents contained in the
related Contract Files, (v) all rights of Seller in the Lockbox, Lockbox Account
and related Lockbox Agreement to the extent they relate to the Contracts, (vi)
all rights (but not the obligations) of the Seller under any motorcycle dealer
agreements between the dealers (i.e. the originators of the Contracts) and the
Seller, (vii) all rights of Seller to certain rebates of premiums and other
amounts relating to insurance policies, debt cancellation agreements, extended
service contracts or other repair agreements and other items financed under such
Contracts and (viii) all proceeds and products of the foregoing (items (i) -
(viii), together with the additional assets referred to in Section 2.04 below
which may be transferred from time to time in respect of Subsequent Contracts,
being collectively referred to herein as the “Contract Assets”).  Although
Seller and Trust Depositor agree that any such transfer is intended to be a sale
of ownership in the Contract Assets, rather than the mere granting of a security
interest to secure a borrowing, in the event such transfer is deemed to be of a
mere security interest to secure indebtedness, Seller shall be deemed to have
granted Trust Depositor a perfected first priority security interest in such
Contract Assets and this Agreement shall constitute a security agreement under
applicable law.  If such transfer is deemed to be the mere granting of a
security interest to secure a borrowing, Trust Depositor may, to secure Trust
Depositor’s own borrowing under the Sale and Servicing Agreement (to the extent
that the transfer of the Contract Assets thereunder is deemed to be a mere
granting of a security interest to secure a borrowing) repledge and reassign (i)
all or a portion of the Contract Assets pledged to Trust Depositor and not
released from the security interest of this Agreement at the time of such pledge
and assignment, and (ii) all proceeds thereof.  Such repledge and reassignment
may be made by Trust Depositor with or without a repledge and reassignment by
Trust Depositor of its rights under this Agreement, and without further notice
to or acknowledgment from Seller.  Seller waives, to the extent permitted by
applicable law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against Trust Depositor or any
assignee of Trust Depositor relating to such action by Trust Depositor in
connection with the transactions contemplated by the Sale and Servicing
Agreement.

 

Section 2.02.   Conditions to the Closing.     On or before the Closing Date,
Seller shall deliver or cause to be delivered to Trust Depositor each of the
documents, certificates and other items as follows:

 

(a)           The initial List of Contracts, certified by the Chairman of the
Board, President or any Vice President of Seller together with an Assignment
substantially in the form attached as Exhibit A hereto.

 

(b)           A certificate of an officer of Seller substantially in the form of
Exhibit B hereto.

 

2

--------------------------------------------------------------------------------


 

(c)           An opinion of counsel for Seller substantially in the form of
Exhibit D to the Sale and Servicing Agreement.

 

(d)           A letter or letters from Arthur Andersen LLP, or another
nationally recognized accounting firm, addressed to Trust Depositor and the
Issuer and the Trustees and stating that such firm has reviewed a sample of the
Initial Contracts and performed specific procedures for such sample with respect
to certain contract terms and identifying those Initial Contracts which do not
so conform.

 

(e)           Copies of resolutions of the Board of Directors of Seller or of
the Executive Committee of the Board of Directors of Seller approving the
execution, delivery and performance of this Agreement and the transactions
contemplated hereunder, certified in each case by the Secretary or an Assistant
Secretary of Seller.

 

(f)            Officially certified recent evidence of due incorporation and
good standing of Seller under the laws of Nevada.

 

(g)           Evidence of proper filing with the appropriate office in Nevada of
a UCC financing statement naming Seller as debtor/seller, naming Trust Depositor
as secured party/purchaser and the Owner Trust as assignee, and listing the
Contract Assets as collateral as well as evidence of proper filing with the
appropriate office in Delaware of a UCC financing statement naming the Issuer as
debtor, naming the Indenture Trustee, as assignee, and listing the Contract
Assets as collateral.

 

(h)           An Officer’s Certificate from Seller confirming that Seller’s
compliance officer has reviewed the original of each Initial Contract and each
related Contract File, that each Initial Contract and related Contract File
conforms in all material respects with the initial List of Contracts and each
such Contract File is complete, that each document required be an original, and
that the face of each original Initial Contract has been stamped with the
following notation:

 

“This Contract/Note is subject to a security interest granted to Harley-Davidson
Motorcycle Trust 2002-1.  A UCC1 financing statement covering this Contract/Note
has been filed with the Secretary of State of the State of Nevada.  Such lien
will be released only in connection with appropriate filings in such offices. 
Consequently, potential purchasers of this Contract/Note must refer to such
filings to determine whether such lien has been released.”

 

(i)            The documents, certificates and other items described in Section
2.02 of the Sale and Servicing Agreement, to the extent not already described
above.

 

Section 2.03.   Assignment of Agreement.     Trust Depositor has the right to
assign its interest under this Agreement to the Issuer as may be required to
effect the purposes of the Sale

 

3

--------------------------------------------------------------------------------


 

and Servicing Agreement, without further notice to, or consent of, Seller, and
the Issuer shall succeed to such of the rights of Trust Depositor hereunder as
shall be so assigned.  Seller acknowledges that, pursuant to the Sale and
Servicing Agreement, Trust Depositor will assign all of its right, title and
interest in and to the Contract Assets and its right to exercise the remedies
created by Section 5.01 hereof for breaches of representations and warranties of
Seller contained in Sections 3.01, 3.02, 3.03 and 3.04 hereof to the Issuer and
the Indenture Trustee for the benefit of the Noteholders.  Seller agrees that,
upon such assignment to the Issuer and the Indenture Trustee, such
representations will run to and be for the benefit of the Issuer and the
Indenture Trustee and the Issuer and the Indenture Trustee may enforce directly
without joinder of Trust Depositor, the obligations of Seller set forth herein.

 

Section 2.04.   Subsequent Contracts.     (a) Subject to and upon the terms and
conditions set forth in paragraph (b) below and in the related Subsequent
Purchase Agreement, Seller hereby agrees to sell, transfer, assign, set over and
otherwise convey to Trust Depositor, in consideration of Trust Depositor’s
payment on the related Subsequent Transfer Date of the purchase price therefor
(as set forth in the related Subsequent Purchase Agreement), and Trust Depositor
hereby agrees to purchase, (i) all the right, title and interest of Seller in
and to the Subsequent Contracts listed on the related Subsequent List of
Contracts (including, without limitation, all security interests and all rights
to receive payments which are collected pursuant thereto on or after the
applicable Subsequent Cutoff Date, including any liquidation proceeds therefrom,
but excluding any rights to receive payments which were collected pursuant
thereto prior to such Subsequent Cutoff Date), (ii) all rights of Seller under
any physical damage or other individual insurance policy (including a “forced
placed” policy, if any) or any debt cancellation agreement relating to any such
Contract, an Obligor or a Motorcycle securing such Contract, (iii) all security
interests in each such Motorcycle, (iv) all documents contained in the related
Contract Files, (v) all rights of Seller in the Lockbox, Lockbox Account and
related Lockbox Agreement to the extent they relate to the Contracts, (vi) all
rights (but not the obligations) of the Seller under any motorcycle dealer
agreements between the dealers (i.e. the originators of such Subsequent
Contracts) and the Seller, (vii) all rights of Seller to certain rebates of
premiums and other amounts relating to insurance policies, debt cancellation
agreements, extended service contracts or other repair agreements and other
items financed under such Contracts and (viii) all proceeds and products of the
foregoing (items (i) - (viii), upon consummation of any above-described
purchase, becoming part of the “Contract Assets”).  Seller agrees, subject to
the terms and conditions herein applicable to transfers of Subsequent Contracts,
to sell an aggregate Principal Balance of Subsequent Contracts at or prior to
the end of the Funding Period equal to the Pre-Funded Amount on the Closing
Date.

 

(b)           Seller shall transfer to Trust Depositor, and Trust Depositor
shall purchase, the Subsequent Contracts and related assets to be transferred on
any Subsequent Transfer Date only upon the satisfaction of each of the following
conditions on or prior to the Subsequent Transfer Date:

 

4

--------------------------------------------------------------------------------


 

(i)             The Seller shall have provided the Trustees, the Underwriters
and the Rating Agencies with a timely Addition Notice and shall have provided
any information reasonably requested by any of the foregoing with respect to the
Subsequent Contracts;

 

(ii)            the Funding Period shall not have terminated;

 

(iii)           the Seller shall have delivered to the Trust Depositor a duly
executed Purchase Agreement and Assignment in substantially the form of Exhibit
C hereto (the “Subsequent Purchase Agreement”), which shall include a Subsequent
List of Contracts listing the Subsequent Contracts being purchased;

 

(iv)          as of each Subsequent Transfer Date, neither the Seller nor the
Trust Depositor was insolvent nor will either of them have been made insolvent
by such transfer nor is either of them aware of any pending insolvency;

 

(v)            each Rating Agency shall have notified the Trust Depositor and
the Trustees in writing that following such transfer, and the transfer
immediately thereafter of the Subsequent Contracts to the Trust, the Class A-1
Notes and the Class A-2 Notes will be rated in the highest rating category by
such Rating Agency and the Class B Notes will be rated at least “A” by Standard
& Poor’s and “A2” by Moody’s;

 

(vi)           such addition will not result in a material adverse tax
consequence to the Issuer or the Noteholders as evidenced by an Opinion of
Counsel to be delivered by the Seller to the Issuer, the Trustees, and the
Underwriters;

 

(vii)          the Seller shall have delivered to the Rating Agencies and to the
Underwriters one or more opinions of counsel with respect to the transfer of the
Subsequent Contracts substantially in the form of the opinions of counsel
delivered to such Persons on the Closing Date;

 

(viii)          the Seller shall have taken any action necessary to maintain the
first perfected ownership interest of the Trust in the Trust Corpus and the
first perfected security interest of the Trust Depositor in the Contract Assets,
the Trust in the Trust Corpus and the Indenture Trustee in the Reserve Fund
Deposits; and

 

(ix)            no selection procedures believed by the Seller to be adverse to
the interests of the Noteholders shall have been utilized in selecting the
Subsequent Contracts.

 

(c)           Seller agrees to pay all reasonable out-of-pocket expenses in
connection with any request for the conveyance of Subsequent Contracts, whether
or not such conveyance is actually consummated.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Seller makes the following representations and warranties, on which Trust
Depositor will rely in purchasing the initial Contract Assets on the Closing
Date (and any Subsequent Contracts on the related Subsequent Transfer Date) and
concurrently reconveying the same to the Trust, and on which the Trust and the
Noteholders will rely under the Sale and Servicing Agreement.  Such
representations speak as of the execution and delivery of this Agreement and as
of the Closing Date in the case of the Initial Contracts, and as of the
applicable Subsequent Transfer Date in the case of Subsequent Contracts, but
shall survive the sale, transfer and assignment of the Contracts to the Trust
and the pledge of the Contracts to the Indenture Trustee.  The repurchase
obligation of Seller set forth in Section 5.01 below and in Section 7.08 of the
Sale and Servicing Agreement constitutes the sole remedy available for a breach
of a representation or warranty of Seller set forth in Section 3.02, 3.03 or
3.04 of this Agreement.

 

Section 3.01.   Representations and Warranties Regarding Seller.     Seller
represents and warrants, as of the execution and delivery of this Agreement and
as of the Closing Date, in the case of the Initial Contracts, and as of the
applicable Subsequent Transfer Date, in the case of Subsequent Contracts, that:

 

(a)           Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor.  Seller is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms of the Sale and Servicing Agreement.

 

(b)           Authorization; Binding Obligation.  Seller has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party.  This Agreement and the
other Transaction Documents to which the Seller is a party constitute the legal,
valid and binding obligation of Seller enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

6

--------------------------------------------------------------------------------


 

(c)           No Consent Required.  Seller is not required to obtain the consent
of any other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, dlivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.

 

(d)           No Violations.  Seller’s execution, delivery and performance of
this Agreement and the other Transaction Documents to which the Seller is a
party will not violate any provision of any existing law or regulation or any
order or decree of any court or the Articles of Incorporation or Bylaws of
Seller, or constitute a material breach of any mortgage, indenture, contract or
other agreement to which Seller is a party or by which Seller or any of Seller’s
properties may be bound.

 

(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of Seller threatened, against Seller or any of its properties or with
respect to this Agreement or any other Transaction Document to which the Seller
is a party which, if adversely determined, would in the opinion of Seller have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller or the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party.

 

(f)            State of Incorporation; Name; No Changes.  Seller’s state of
incorporation is the State of Nevada.  Seller’s exact legal name is as set forth
in the first paragraph of this Agreement.  Seller has not changed its name
whether by amendment of its Articles of Incorporation, by reorganization or
otherwise, and has not changed its state of incorporation, within the four
months preceding the Closing Date.

 

(g)           Operations.  Approximately 5.0% of the aggregate principal balance
of contracts financed from time to time by the Seller are secured by motorcycles
manufactured by Buell.

 

(h)           Solvency.  The Seller, after giving effect to the conveyances made
by it hereunder, is Solvent.

 

Section 3.02.   Representations and Warranties Regarding Each Contract.    
Seller represents and warrants as to each Contract as of the execution and
delivery of this Agreement and as of the Closing Date, in the case of the
Initial Contracts, and as of the applicable Subsequent Transfer Date, in the
case of Subsequent Contracts, that:

 

(a)           List of Contracts.  The information set forth in the List of
Contracts (or Subsequent List of Contracts, in the case of Subsequent Contracts)
is true, complete and correct in all material respects as of the Initial Cutoff
Date or applicable Subsequent Cutoff Date, as the case may be.

 

7

--------------------------------------------------------------------------------


 

(b)           Payments.  As of the Initial Cutoff Date or applicable Subsequent
Cutoff Date, as the case may be, the most recent scheduled payment with respect
to any Contract either had been made or was not delinquent for more than 30
days.  To the best of Seller’s knowledge, all payments made on each Contract
were made by the respective Obligor.

 

(c)           No Waivers.  As of the Closing Date (or the applicable Subsequent
Transfer Date, in the case of Subsequent Contracts), the terms of the Contracts
have not been waived, altered or modified in any respect, except by instruments
or documents included in the related Contract File.

 

(d)           Binding Obligation.  Each Contract is a legal, valid and binding
payment obligation of the Obligor thereunder and is enforceable in accordance
with its terms, except as such enforceability may be limited by insolvency,
bankruptcy, moratorium, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally.

 

(e)           No Defenses.  No Contract is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of such Contract or the exercise of any right
thereunder will not render the Contract unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and no such right of rescission, setoff, counterclaim or
defense has been asserted with respect thereto.

 

(f)            Insurance.  As of the origination date of each Contract (or the
applicable Subsequent Transfer Date in the case of Subsequent Contracts), the
related Motorcycle securing each Contract is covered by physical damage
insurance (i) in an amount not less than the value of the Motorcycle at the time
of origination of the Contract, (ii) naming Seller as a loss payee and (iii)
insuring against loss and damage due to fire, theft, transportation, collision
and other risks covered by comprehensive coverage, and all premiums due on such
insurance have been paid in full from the date of the Contract’s origination.

 

(g)           Origination.  Each Contract was originated by a Harley-Davidson
motorcycle dealer in the regular course of its business which dealer had all
necessary licenses and permits to originate the Contracts in the state where
such dealer was located, was fully and properly executed by the parties thereto,
and has been purchased by Seller in the regular course of its business.  Each
Contract was sold by such motorcycle dealer to the Seller without any fraud or
misrepresentation on the part of such motorcycle dealer.

 

(h)           Lawful Assignment.  No Contract was originated in or is subject to
the laws of any jurisdiction whose laws would make the sale, transfer and
assignment of the

 

8

--------------------------------------------------------------------------------


 

Contract under this Agreement or under the Sale and Servicing Agreement or the
pledge of the Contract under the Indenture unlawful, void or voidable.

 

(i)            Compliance with Law.  None of the Contracts, the origination of
the Contracts by the dealers, the purchase of the Contracts by the Seller, the
sale of the Contracts by the Seller to the Trust Depositor or by the Trust
Depositor to the Trust, or any combination of the foregoing, violated at the
time of origination or as of the Closing Date or as of any Subsequent Transfer
Date, as applicable, any requirement of any federal, state or local law and
regulations thereunder, including, without limitation, usury, truth in lending,
motor vehicle installment loan and equal credit opportunity laws, applicable to
the Contracts and the sale of Motorcycles.  Seller shall, for at least the
period of this Agreement, maintain in its possession, available for the Trust
Depositor’s and the Trustees’  inspection, and shall deliver to Trust Depositor
or  the Trustee  upon demand, evidence of compliance with all such requirements.

 

(j)            Contract in Force.  As of the Closing Date (or the applicable
Subsequent Transfer Date in the case of Subsequent Contracts), no Contract has
been satisfied or subordinated in whole or in part or rescinded, and the related
Motorcycle securing any Contract has not been released from the lien of the
Contract in whole or in part.

 

(k)           Valid Security Interest.  Each Contract creates a valid,
subsisting and enforceable first priority perfected security interest in favor
of Seller in the Motorcycle covered thereby, and such security interest has been
assigned by Seller to the Trust Depositor.  The original certificate of title,
certificate of lien or other notification (the “Lien Certificate”) issued by the
body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon (the “Registrar of Titles”)
of the applicable state to a secured party which indicates the lien of the
secured party on the Motorcycle is recorded on the original certificate of
title, and the original certificate of title for each Motorcycle, show, or if a
new or replacement Lien Certificate is being applied for with respect to such
Motorcycle the Lien Certificate will be received within 180 days of the Closing
Date (or the applicable Subsequent Transfer Date in the case of Subsequent
Contracts) and will show, the Seller as original secured party under each
Contract as the holder of a first priority security interest in such
Motorcycle.  With respect to each Contract for which the Lien Certificate has
not yet been returned from the Registrar of Titles, the Seller has received
written evidence from the related dealer that such Lien Certificate showing the
Seller as lienholder has been applied for.  The Seller’s security interest has
been validly assigned by the Seller to the Trust Depositor and by the Trust
Depositor to the Issuer and Owner Trustee pursuant to this Agreement. 
Immediately after the sale, each Contract will be secured by an enforceable and
perfected first priority security interest in the Motorcycle in favor of the
Trust as secured party, which security interest is prior to all other liens upon
and security interests in such Motorcycle which now exist or may hereafter arise
or be created (except, as to priority, for any lien for taxes, labor, materials
or of any state law enforcement agency affecting a Motorcycle).

 

9

--------------------------------------------------------------------------------


 

 

(1)           Capacity of Parties.  All parties to any Contract had capacity to
execute such Contract and all other documents related thereto and to grant the
security interest purported to be granted thereby.

 

(m)          Good Title.  Each Contract was purchased by Seller for value and
taken into possession prior to the Cutoff Date (or the applicable Subsequent
Cutoff Date in the case of Subsequent Contracts) in the ordinary course of its
business, without knowledge that the Contract was subject to a security
interest.  No Contract has been sold, assigned or pledged to any person other
than Trust Depositor and the Trustee as the transferee of Trust Depositor, and
prior to the transfer of the Contract to Trust Depositor, Seller had good and
marketable title to each Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest and was the sole owner thereof
and had full right to transfer the Contract to Trust Depositor and to permit
Trust Depositor to transfer the same to the Issuer and the Owner Trustee, and,
as of the Closing Date (or the applicable Subsequent Transfer Date in the case
of Subsequent Contracts), the Issuer and the Owner Trustee will have a first
priority perfected security interest therein.

 

(n)           No Defaults.  As of the Initial Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), no default, breach,
violation or event permitting acceleration existed with respect to any Contract
and no event had occurred which, with notice and the expiration of any grace or
cure period, would constitute such a default, breach, violation or event
permitting acceleration under such Contract.  Seller has not waived any such
default, breach, violation or event permitting acceleration, and Seller has not
granted any extension of payment terms on any Contract.  As of the Initial
Cutoff Date (or the applicable Subsequent Cutoff Date in the case of Subsequent
Contracts), no Motorcycle had been repossessed.

 

(o)           No Liens.  As of the Closing Date (or the applicable Subsequent
Transfer Date in the case of Subsequent Contracts) there are, to the best of
Seller’s knowledge, no liens or claims which have been filed for work, labor or
materials affecting the Motorcycle securing any Contract which are or may be
liens prior to, or equal with, the lien of such Contract.

 

(p)           Installments.  Each Contract has a fixed Contract Rate and
provides for monthly payments of principal and interest which, if timely made,
would fully amortize the loan on a simple-interest basis over its term.

 

(q)           Enforceability.  Each Contract contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the collateral of the benefits of the
security.

 

(r)            One Original.  Each Contract is evidenced by only one original
executed Contract, which original has been delivered to the Issuer and the Owner
Trustee or its

 

10

--------------------------------------------------------------------------------


 

designee on or before the Closing Date (or the applicable Subsequent Transfer
Date in the case of Subsequent Contracts).

 

(s)           No Government Contracts.  No Obligor is the United States
government or an agency, authority, instrumentality or other political
subdivision of the United States government.

 

(t)            Lockbox Bank.  The Lockbox Bank is the only institution holding
any Lockbox Account for receipt of payments from Obligors, and all Obligors, and
only such Obligors, have been instructed to make payments to the Lockbox
Account, and no person claiming through or under Seller has any claim or
interest in the Lockbox Account other than the Lockbox Bank; provided, however,
that other “Trusts” (as defined in the Lockbox Agreement) shall have an interest
in certain other collections therein not related to the Contracts.

 

(u)           Obligor Bankruptcy.  At the Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), no Obligor was
subject to a bankruptcy proceeding within the one year preceding such Cutoff
Date.

 

(v)           Chattel Paper.  The Contracts constitute tangible chattel paper
within the meaning of the UCC.

 

(w)          No Impairment.  Neither the Seller nor the Trust Depositor has done
anything to convey any right to any Person that would result in such Person
having a right to payments due under the Contract or otherwise to impair the
rights of the Trust in any Contract or the proceeds thereof.

 

(x)            Contract Not Assumable.  No Contract is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the Trust Depositor with respect to such Contract.

 

Section 3.03.   Representations and Warranties Regarding the Contracts in the
Aggregate.     Seller represents and warrants, as of the execution and delivery
of this Agreement and as of the Closing Date, in the case of the Initial
Contracts, and, if applicable, as of the applicable Subsequent Transfer Date, in
the case of Subsequent Contracts, that:

 

(a)           Amounts.  The sum of the aggregate Principal Balances payable by
Obligors under the Contracts as of the Initial Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), plus the Pre-Funded
Amount as of such date, equals the sum of the principal balance of  the Class
A-1 Notes, the Class A-2 Notes  and the Class B Notes on the Closing Date or the
related Subsequent Transfer Date, as applicable.

 

11

--------------------------------------------------------------------------------


 

(b)           Characteristics.  The Initial Contracts have the following
characteristics: (i) all the Contracts are secured by Motorcycles; (ii) no
Initial Contract has a remaining maturity of more than 84 months; and (iii) the
final scheduled payment on the Initial Contract with the latest maturity is due
no later than April 2009.  Approximately 76.26% of the Principal Balance of the
Initial Contracts as of the Initial Cutoff Date is attributable to loans for
purchases of new Motorcycles and approximately 23.74% is attributable to loans
for purchases of used Motorcycles.  No Initial Contract was originated after the
Initial Cutoff Date.  No Initial Contract has a Contract Rate less than 4.99%. 
The first scheduled payment date of the Contracts (including any Subsequent
Contracts) is due no later than August 2002.  Approximately 3.0% of the
Principal Balance of the Initial Contracts as of the Initial Cutoff Date is
attributable to loans for purchases of Motorcycles not manufactured by
Harley-Davidson or Buell.

 

(c)           Marking Records.  As of the Closing Date (or the applicable
Subsequent Transfer Date in the case of Subsequent Contracts), Seller has caused
the Computer Disk relating to the Contracts sold hereunder and concurrently
reconveyed by Trust Depositor to the Trust and pledged by the Trust to the
Indenture Trustee to be clearly and unambiguously marked to indicate that such
Contracts constitute part of the Trust, are owned by the Trust and constitute
security for the Notes.

 

(d)           No Adverse Selection.  No selection procedures adverse to
Noteholders have been employed in selecting the Contracts.

 

(e)           True Sale.  The transaction contemplated by this Agreement
constitutes a valid sale, transfer and assignment from Seller to Trust Depositor
and from Trust Depositor to the Trust of all of Seller’s right, title and
interest in the Contract Assets as of the Closing Date and any Subsequent
Transfer Date, as applicable.

 

(f)            All Filings Made.  All filings (including, without limitation,
UCC filings) required to be made by any Person and actions required to be taken
or performed by any Person in any jurisdiction to give the Indenture Trustee a
first priority perfected lien on, or ownership interest in, the Contracts and
the proceeds thereof and the rest of the Trust Corpus have been made, taken or
performed.

 

(g)           Delta Loans.  No more than 11.00% of the Principal Balance of the
Contracts as of the end of the Funding Period is attributable to Delta Loans.

 

Section 3.04.   Representations and Warranties Regarding the Contract Files.  
  Seller represents and warrants as of the execution and delivery of this
Agreement and as of the Closing Date, in the case of the Initial Contracts, and
as of the applicable Subsequent Transfer Date, in the case of Subsequent
Contracts, that:

 

(a)      Possession.  Immediately prior to the Closing Date or any Subsequent
Transfer Date, the Servicer will have possession of each original Contract and
the related

 

12

--------------------------------------------------------------------------------


 

complete Contract File, and there are and there will be no custodial agreements
relating to the same in effect.  Each of such documents which is required to be
signed by the Obligor has been signed by the Obligor in the appropriate spaces. 
All blanks on any form have been properly filled in and each form has otherwise
been correctly prepared.  The complete Contract File for each Contract currently
is in the possession of the Servicer.

 

(b)     Bulk Transfer Laws.  The transfer, assignment and conveyance of the
Contracts and the Contract Files by Seller pursuant to this Agreement or any
Subsequent Purchase Agreement and by Trust Depositor pursuant to the Sale and
Servicing Agreement is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

ARTICLE IV

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 4.01.   Custody of Contracts.     The contents of each Contract File
shall be held in the custody of the Servicer for the benefit of the Trust as the
owner thereof in accordance with the Sale and Servicing Agreement.

 

Section 4.02.   Filing.     On or prior to the Closing Date and each Subsequent
Transfer Date, Seller shall cause the UCC financing statement(s) referred to in
Section 2.02(g) hereof and in Section 2.02(g) of the Sale and Servicing
Agreement to be filed and from time to time Seller shall take and cause to be
taken such actions and execute such documents as are necessary or desirable or
as Trust Depositor or the Trust may reasonably request to perfect and protect
the Trust Depositor’s and the Trust’s ownership interest in the Contract Assets
against all other persons, including, without limitation, the filing of
financing statements, amendments thereto and continuation statements, the
execution of transfer instruments and the making of notations on or taking
possession of all records or documents of title.  The Seller authorizes the
Trust Depositor to file financing statements describing the Contract Assets as
collateral.

 

Section 4.03.   Name Change or Relocation.     (a) During the term of this
Agreement, Seller shall not change its name, identity or structure or state of
incorporation without first giving at least 30 days’ prior written notice to
Trust Depositor and to the Trustees.

 

(b)           If any change in Seller’s name, identity or structure or other
action would make any financing or continuation statement or notice of ownership
interest or lien filed under this Agreement seriously misleading within the
meaning of applicable provisions of the UCC or any title statute, Seller, no
later than five days after the effective date of such change, shall file such
amendments as may be required to preserve and protect the Trust Depositor’s and
the Trust’s interests in the Contract Assets and proceeds thereof.  In addition,
Seller shall not change its state of incorporation unless it has first taken
such action as is advisable or necessary to preserve and protect the Trust
Depositor’s and the Trusts’ interest in the Contract Assets.  Promptly after
taking any of the foregoing actions, Seller shall deliver to Trust Depositor and
the Trustees an

 

13

--------------------------------------------------------------------------------


 

opinion of counsel stating that, in the opinion of such counsel, all financing
statements or amendments necessary to preserve and protect the interests of the
Trustees in the Contract Assets have been filed, and reciting the details of
such filing.

 

Section 4.0..    Costs and Expenses.      Seller agrees to pay all reasonable
costs and disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of (i) Trust Depositor’s and the
Trustees’ right, title and interest in and to the Contract Assets (including,
without limitation, the security interest in the Motorcycles related thereto)
and (ii) the security interests provided for in the Indenture.

 

Section 4.05.   Sale Treatment.      Each of Seller and Trust Depositor shall
treat the transfer of Contract Assets made hereunder (including in respect of
Subsequent Contracts) for all purposes (including tax and financial accounting
purposes) as a sale and purchase on all of its relevant books, records,
financial statements and other applicable documents.

 

Section 4.06.   Separateness from Trust Depositor.     The Seller agrees to take
or refrain from taking or engaging in with respect to the Trust Depositor each
of the actions or activities specified in the “substantive consolidation”
opinion of Winston & Strawn (or in any related certificate of Seller) delivered
on the Closing Date, upon which the conclusions expressed therein are based.

 

ARTICLE V

 

REMEDIES UPON MISREPRESENTATION

 

Section 5.01.   Repurchases of Contracts for Breach of Representations and
Warranties.     Seller hereby agrees, for the benefit of the Trustees and the
Trust Depositor, that it shall repurchase a Contract including any Subsequent
Contracts (together with all related Contract Assets), at its Repurchase Price,
not later than two Business Days prior to the first Determination Date after
Seller becomes aware, or should have become aware, or receives written notice
from Trust Depositor, either of the Trustees or the Servicer of any breach of a
representation or warranty of Seller set forth in Article III of this Agreement
that materially adversely affects Trust Depositor’s or the Trust’s interest in
such Contract (without regard to the benefits of the Reserve Fund) and which
breach has not been cured; provided, however, that with respect to any Contract
incorrectly described on the List of Contracts with respect to unpaid Principal
Balance which Seller would otherwise be required to repurchase pursuant to this
Section 5.01 and Section 7.08 of the Sale and Servicing Agreement, Seller may,
in lieu of repurchasing such Contract, deposit in the Collection Account not
later than two Business Days prior to such Determination Date cash in an amount
sufficient to cure such deficiency or discrepancy; and provided further that
with respect to a breach of a representation or warranty relating to the
Contracts in the aggregate and not to any particular Contract, Seller may select
Contracts (without adverse selection) to repurchase such that had such Contracts
not been reconveyed by Trust Depositor and included as part of the Trust there
would have been no breach of such representation or warranty; provided further
that (a) the failure of a Contract File to be complete or of the original
certificate of title

 

14

--------------------------------------------------------------------------------


 

and evidence of recordation of such certificate to be included in the Contract
File as of 180 days after the Closing Date (or Subsequent Transfer Date, in the
case of Subsequent Contracts), or (b) the failure to maintain perfection of the
security interest in the Motorcycle securing a Contract in accordance with the
Sale and Servicing Agreement, shall be deemed to be a breach materially and
adversely affecting the Trust’s interest in the Contracts or in the related
Contract Assets.  Notwithstanding any other provision of this Agreement, the
obligation of Seller under this Section 5.01 and under Section 7.08 of the Sale
and Servicing Agreement shall not terminate upon a Service Transfer pursuant to
Article VIII of the Sale and Servicing Agreement.

 

Section 5.02.   Seller’s Repurchase Option.     On written notice to the Owner
Trustee and the Indenture Trustee at least 20 days prior to a Distribution Date,
provided the Pool Balance is then less than 10% of the Aggregate Principal
Balance as of the Closing Date, Seller may (but is not required to) repurchase
from the Trust on that Distribution Date all outstanding Contracts (and related
Contract Assets) at a price equal to the outstanding principal balance of the
Notes on the previous Distribution Date plus the Note Interest Distributable
Amount for the current Distribution Date as well as any unreimbursed Service
Advances and the accrued and unpaid Monthly Servicing Fee and Indenture Trustee
Fee to the date of such repurchase, provided the Seller is in receipt of a
valuation letter by the Seller’s financial advisor that the Seller’s repurchase
is for fair and adequate consideration.  Such price will be deposited in the
Collection Account not later than one Business Day before such Distribution
Date, against the Trustees’ release of the Contracts and Contract Files as
described in Section 7.10 of the Sale and Servicing Agreement.

 

ARTICLE VI

 

INDEMNITIES

 

Section 6.01.     Seller Indemnification.      Seller will defend and indemnify
Trust Depositor, the Trust, the Trustees, any agents of the Trustees and the
Noteholders against any and all costs, expenses, losses, damages, claims and
liabilities, joint or several, including reasonable fees and expenses of counsel
and expenses of litigation arising out of or resulting from (i) this Agreement
or the use, ownership or operation of any Motorcycle by Seller or the Servicer
or any Affiliate of either, (ii) any representation or warranty or covenant made
by Seller in this Agreement being untrue or incorrect (subject to the second
sentence of the preamble to Article III of this Agreement above), and (iii) any
untrue statement or alleged untrue statement of a material fact contained in the
Prospectus or in any amendment thereto or the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in light
of the circumstances in which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement was made in conformity with information furnished to Trust Depositor
by Seller specifically for use therein.  Notwithstanding any other provision of
this Agreement, the obligation of Seller under this Section 6.01 shall not
terminate upon a Service Transfer pursuant to Article VIII of the Sale and
Servicing Agreement and shall survive any termination of that agreement or this
Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 6.02.   Liabilities to Obligors.     No obligation or liability to any
Obligor under any of the Contracts is intended to be assumed by the Trustees,
the Trust or the Noteholders under or as a result of this Agreement and the
transactions contemplated hereby.

 

Section 6.03.     Tax Indemnification.     Seller agrees to pay, and to
indemnify, defend and hold harmless the Trust Depositor, the Trust, the Trustees
or the Noteholders from, any taxes which may at any time be asserted with
respect to, and as of the date of, the transfer of the Contracts to Trust
Depositor hereunder and the concurrent reconveyance to the Trust and the further
pledge by the Trust to the Indenture Trustee, including, without limitation, any
sales, gross receipts, general corporation, personal property, privilege or
license taxes (but not including any federal, state or other taxes arising out
of the creation of the Trust and the issuance of the Notes) and costs, expenses
and reasonable counsel fees in defending against the same, whether arising by
reason of the acts to be performed by Seller under this Agreement or the
Servicer under the Sale and Servicing Agreement or imposed against the Trust, a
Noteholder or otherwise.  Notwithstanding any other provision of this Agreement,
the obligation of Seller under this Section 6.03 shall not terminate upon a
Service Transfer pursuant to Article VIII of the Sale and Servicing Agreement
and shall survive any termination of this Agreement.

 

Section 6.04.   Operation of Indemnities.     Indemnification under this Article
VI shall include, without limitation, reasonable fees and expenses of counsel
and expenses of litigation.  If Seller has made any indemnity payments to Trust
Depositor or the Trustees pursuant to this Article VI and Trust Depositor or the
Trustees thereafter collects any of such amounts from others, Trust Depositor or
the Trustees will repay such amounts collected to Seller, except that any
payments received by Trust Depositor or the Trustees from an insurance provider
as a result of the events under which the Seller’s indemnity payments arose
shall be repaid prior to any repayment of the Seller’s indemnity payment.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.   Prohibited Transactions with Respect to the Trust. Seller shall
not:

 

(a)      Provide credit to any Noteholder for the purpose of enabling such
Noteholder to purchase Notes;

 

(b)     Purchase any Notes in an agency or trustee capacity; or

 

(c)      Except in its capacity as Servicer as provided in the Sale and
Servicing Agreement, lend any money to the Trust.

 

Section 7.02.     Merger or Consolidation.     (a) Except as otherwise provided
in this Section 7.02, Seller will keep in full force and effect its existence,
rights and franchises as a Nevada corporation, and will obtain and preserve its
qualification to do business as a foreign corporation

 

16

--------------------------------------------------------------------------------


 

in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement and of any of the
Contracts and to perform its duties under this Agreement.

 

(b)           Any person into which Seller may be merged or consolidated, or any
corporation  or other entity resulting from such merger or consolidation to
which Seller is a party, or any person succeeding to the business of Seller,
shall be the successor to Seller hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

(c)           Upon the merger or consolidation of the Seller as described in
this Section 7.02, the Seller shall provide Standard & Poor’s and Moody’s notice
of such merger or consolidation within thirty (30) days after completion of the
same.

 

Section 7.03.   Termination.     This Agreement shall terminate (after
distribution of any Note Distributable Amount due pursuant to Section 7.05  of
the Sale and Servicing Agreement) on the Distribution Date on which the
principal balance of the Class A-1 Notes,  Class A-2 Notes and the Class B Notes
is reduced to zero; provided, that Seller’s representations and warranties and
indemnities by Seller shall survive termination.

 

Section 7.04.   Assignment or Delegation by Seller.     Except as specifically
authorized hereunder, Seller may not convey and assign or delegate any of its
rights or obligations hereunder absent the prior written consent of Trust
Depositor and the Trustees, and any attempt to do so without such consent shall
be void.

 

Section 7.05.   Amendment.     (a) This Agreement may be amended from time to
time by Seller and Trust Depositor, with notice to the Rating Agencies, but
without the consent of the Trustees or any of the Noteholders, to correct
manifest error, to cure any ambiguity, to correct or supplement any provisions
herein or therein which may be inconsistent with any other provisions herein or
therein, as the case may be, or to add any other provisions with respect to
matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement; provided, however, that such
action shall not, as evidenced by an opinion of Counsel for Seller acceptable to
the Trustees, adversely affect the interests of any Noteholder.

 

(b)           This Agreement may also be amended from time to time by Seller and
Trust Depositor, with the consent of the Modified Required Holders, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Indenture Trustee for the benefit of Noteholders; provided, however, that no
such amendment or waiver shall (a) reduce in any manner the amount of, or delay
the timing of, collections of payments on the Contracts or distributions which
are required to be made on any Note or (b) reduce the aforesaid percentage
required to consent to any such amendment, without the consent of the holders of
all Notes then outstanding.

 

17

--------------------------------------------------------------------------------


 

(c)           Promptly after the execution of any amendment or consent pursuant
to this Section 7.05, Trust Depositor shall furnish written notification of the
substance of such amendment and a copy of such amendment to each Trustee and
each Rating Agency.

 

(d)           It shall not be necessary for the consent of Noteholders under
this Section 7.05 to approve the particular form of any proposed amendment, but
it shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Trustees may prescribe.

 

(e)           Upon the execution of any amendment or consent pursuant to this
Section 7.05, this Agreement shall be modified in accordance therewith, and such
amendment or consent shall form a part of this Agreement for all purposes, and
every holder of Notes theretofore or thereafter issued hereunder shall be bound
thereby.

 

Section 7.06.     Notices.     All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient at the address for such recipient set forth in the
Sale and Servicing Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

All communications and notices pursuant hereto to Noteholders shall be in
writing and delivered or mailed at the address shown in the Note Register.

 

Section 7.07.    Merger and Integration.     Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.  This Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

Section 7.08.     Headings.     The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

Section 7.09.   Governing Law.      This Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Illinois.

 

Section 7.10.    No Bankruptcy Petition.     The Seller covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all amounts owing in respect of all

 

18

--------------------------------------------------------------------------------


 

outstanding Securities, as well as any other amounts distributable or payable
from the Trust Estate, together with any other amounts owing in respect of
obligations of the Trust Depositor, it will not institute against, or solicit or
join in or cooperate with or encourage any Person to institute against, the
Trust Depositor or the Trust, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceedings under the
laws of the United State or any State of the United States.  This Section 7.10
shall survive termination of this Agreement.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Printed Name:  Perry A. Glassgow

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

 

 

 

 

 

Printed Name:  Perry A. Glassgow

 

 

 

 

Title: Treasurer

 

 

Signature Page to Transfer and
 Sale Agreement

 

20

--------------------------------------------------------------------------------


 

Exhibit A

Transfer and Sale

Agreement

 

FORM OF ASSIGNMENT

 

In accordance with the Transfer and Sale Agreement (the “Agreement”) dated as of
April 1, 2002 made by and between the undersigned, as seller thereunder
(“Seller”), and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (“Trust Depositor”), as purchaser thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to Trust Depositor (i) all the right, title and interest of
Seller in and to the Initial Contracts listed on the initial List of Contracts
in effect on the Closing Date (including, without limitation, all security
interests and all rights to receive payments which are collected pursuant
thereto on or after the Initial Cutoff Date, including any liquidation proceeds
therefrom, but excluding any rights to receive payments which were collected
pursuant thereto prior to the Initial Cutoff Date), (ii) all rights of Seller
under any physical damage or other individual insurance policy (including a
“forced placed” policy, if any) or any debt cancellation agreement relating to
any such Contract, an Obligor or a Motorcycle securing such Contract, (iii) all
security interests in each such Motorcycle, (iv) all documents contained in the
related Contract Files, (v) all rights of Seller in the Lockbox, Lockbox Account
and related Lockbox Agreement to the extent they relate to the Contracts, (vi)
all rights (but not the obligations) of the Seller under any motorcycle dealer
agreements between the dealers (i.e. the originators of the Contracts) and the
Seller, (vii) all rights of Seller to certain rebates of premiums and other
amounts relating to insurance policies, debt cancellation agreements, extended
service contracts or other repair agreements and other items financed under such
Contracts and (viii) all proceeds and products of the foregoing

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement dated as of April 1,
2002 made by and among the undersigned, as servicer, the Trust Depositor,
Harley-Davidson Motorcycle Trust 2002-1, as issuer, and BNY Midwest Trust
Company, as indenture trustee.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this      day of April, 2002.

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

By:

 

 

 

 

 

 

Printed Name:  Perry A. Glassgow

 

 

 

 

Title: Treasurer

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

Transfer and Sale

Agreement

 

FORM OF OFFICER’S CERTIFICATE

 

(See Exhibit C to the Sale and Servicing Agreement)

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

Transfer and Sale

Agreement

 

FORM OF SUBSEQUENT PURCHASE AGREEMENT

 

SUBSEQUENT PURCHASE AGREEMENT (the “Agreement”), dated as of           
,         , by and among Harley-Davidson Customer Funding Corp., a Nevada
corporation (the “Trust Depositor”), and Harley-Davidson Credit Corp., a Nevada
corporation (the “Seller”), pursuant to the Transfer and Sale Agreement referred
to below.

 

WITNESSETH:

 

WHEREAS, the Trust Depositor and the Seller are parties to the Transfer and Sale
Agreement, dated as of April 1, 2002 (the “Transfer and Sale Agreement”);

 

WHEREAS, pursuant to the Transfer and Sale Agreement, the Seller wishes to sell
the Subsequent Contracts to the Trust Depositor, and the Trust Depositor wishes
to purchase the same, for the purchase price set forth in Section 3 below; and

 

WHEREAS, the Seller has timely delivered an Addition Notice related to such
conveyance as required in the Sale and Servicing Agreement dated as of April 1,
2002 among the Seller (in the capacity of Servicer thereunder), the Trust
Depositor and the Trustee as defined therein (the “Sale and Servicing
Agreement”).

 

NOW, THEREFORE, the Trust Depositor and the Seller hereby agree as follows:

 

Section 1.              Capitalized terms used herein shall have the meanings
ascribed to them in the Sale and Servicing Agreement unless otherwise defined
herein.

 

“Subsequent Cutoff Date” shall mean, with respect to the Subsequent Contracts
transferred hereby, [         ].

 

“Subsequent Contracts” shall mean, for purposes of this Agreement, the
Subsequent Contracts listed in the  Subsequent List of Contracts attached hereto
as Exhibit A.

 

“Subsequent Transfer Date” shall mean, with respect to the Subsequent Contracts
transferred hereby, [     ].

 

Section 2.              Subsequent List of Contracts.  The Subsequent List of
Contracts attached hereto as Exhibit A is a supplement to the initial List of
Contracts attached as Exhibit H to the Sale and Servicing Agreement.  The
Contracts listed in the Subsequent List of Contracts

 

C-1

--------------------------------------------------------------------------------


 

constitute the Subsequent Contracts to be transferred pursuant to this Agreement
on the subsequent Transfer Date.

 

Section 3.   Transfer of Subsequent Contracts.  Subject to and upon the terms
and conditions set forth in Section 2.04(b) of the Transfer and Sale Agreement
and this Agreement, Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to Trust Depositor, in consideration of Trust Depositor’s
payment of $[        ] as the purchase price therefor, (i) all the right, title
and interest of Seller in and to the Subsequent Contracts listed on the related
Subsequent List of Contracts (including, without limitation, all security
interests and all rights to receive payments which are collected pursuant
thereto on or after the applicable Subsequent Cutoff Date, including any
liquidation proceeds therefrom, but excluding any rights to receive payments
which were collected pursuant thereto prior to such Subsequent Cutoff Date),
(ii) all rights of Seller under any physical damage or other individual
insurance policy (including a “forced placed” policy, if any) or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iii) all security interests in each such Motorcycle,
(iv) all documents contained in the related Contract Files, (v) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox Agreement to the
extent they relate to the Contracts, (vi) all rights (but not the obligations)
of the Seller under any motorcycle dealer agreements between the dealers (i.e.
the originators of such Subsequent Contracts) and the Seller, (vii) all rights
of Seller to certain rebates of premiums and other amounts relating to insurance
policies, debt cancellation agreements, extended service contracts or other
repair agreements and other items financed under such Contracts and (viii) all
proceeds and products of the foregoing.  It is the intention of the Seller and
the Trust Depositor that the transfer contemplated by this Agreement shall
constitute a sale of the Subsequent Contracts from the Seller to the Trust
Depositor, conveying good title thereto free and clear of any Liens, and that
the Subsequent Contracts shall not be part of the Seller’s estate in the event
of the filing of a bankruptcy petition by or against Seller under any bankruptcy
or similar law.

 

Section 4.   Representations and Warranties of the Seller.  (a) Seller hereby
represents and warrants to the Trust Depositor that the representations and
warranties of Seller in Section 3.01 of the Transfer and Sale Agreement are true
and correct as of the Subsequent Transfer Date.

 

(b)           Seller hereby repeats and remakes with respect to the Subsequent
Contracts as of the Subsequent Transfer Date (i) the representations and
warranties of Seller in Sections 3.02, 3.03 and 3.04 of the Transfer and Sale
Agreement, except that, with respect to subsection (b) of Section 3.03, (A)
approximately          % of the Principal Balance of the Contracts as of the
Subsequent Cutoff Date is attributable to loans for purchases of new Motorcycles
and approximately     % is attributable to loans for purchases of used
Motorcycles, and (B) no Contract was originated after the Subsequent Cutoff
Date, as well as (ii) covenants to provide the certificate required by Section
2.02(h) (solely with respect to the Subsequent Contracts).

 

(c)           Seller hereby represents and warrants that (a) the aggregate
Principal Balance of the Subsequent Contracts listed on the Subsequent List of
Contracts and conveyed to the Trust

 

C-2

--------------------------------------------------------------------------------


 

Depositor pursuant to this Agreement is $[                    ] as of the
Subsequent Cutoff Date, and (b) the conditions set forth in Section 2.04(b) of
the Transfer and Sale Agreement have been satisfied as of the Subsequent
Transfer Date.

 

Section 5.   Ratification of Agreement.  As supplemented by this Agreement, the
Transfer and Sale Agreement is in all respects ratified and confirmed and, as so
supplemented by this Agreement, shall be read, taken and construed as one and
the same instrument.

 

Section 6.   Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties in separate counterparts), each of which
shall be an original but all of which together shall constitute one and the same
instrument.

 

Section 7.   Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Illinois, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Printed Name:  Perry A. Glassgow

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

 

 

 

 

 

Printed Name:  Perry A. Glassgow

 

 

 

 

Title: Treasurer

 

 

--------------------------------------------------------------------------------

